 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for SANFORD GORDON GLICKMAN
 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,           )                    Case No. 1:13 CR 00261 LJO
                                         )
12                           Plaintiff,  )                    STIPULATION AND ORDER TO SEAL
                                         )                    DOCUMENTS 19,
13                     vs.               )                    20, 21, 23, 24, 25 AND 26
                                         )                    OF THE CLERK’S DOCKET
14   SANFORD GORDON GLICKMAN,            )
                                         )
15                           Defendant.  )
     ___________________________________ )
16

17           IT IS HEREBY STIPULATED by and between the parties hereto, defendant Sanford

18   Gordon Glickman through his attorney, Daniel A. Bacon, and plaintiff United States of America,

19   through Assistant U.S. Attorney Brian Enos, that Documents 19, 20, 21, 23, 24, 25 and 26 of the

20   Clerk’s Docket which contain the name and address of defendant’s family members, be ordered

21   sealed. They contain privileged information. The court has previously sealed Document 22

22   which contained the same privileged information.

23           This stipulation and proposed order has been forwarded to all parties, and no objection

24   has been made to the court’s granting of this order.

25           The parties therefore request that the court order that Documents 19, 20, 21, 23, 24, 25

26   ///

27   ///

28   ///
     STIPULATION AND [PROPOSED] ORDER TO SEAL
     DOCUMENTS 19, 20, 21, 23, 24, 25 AND 26 OF THE CLERK’S DOCKET
 1   and 26 of the clerk’s docket be ordered sealed by the Clerk of the Court.
 2           Executed this 29th day of July, 2019, at Fresno, California.

 3
                                                       /s/ Daniel A. Bacon
 4                                                     DANIEL A. BACON, Attorney for
                                                       SANFORD GORDON GLICKMAN
 5

 6           Executed this 29th day of July, 2019, at Fresno, California.

 7
                                                       /s/ Brian Enos
 8                                                     BRIAN ENOS
                                                       Assistant United States Attorney
 9

10                                                    ORDER
11           Based upon the stipulation of the parties, and good cause appearing therefor,

12           IT IS HEREBY ORDERED that Documents 19, 20, 21, 23, 24, 25 and 26 of the Clerk’s

13   Docket be sealed by the Clerk of the Court.

14
                     IT IS SO ORDERED.
15

16                                                     Dated:        July 30, 2019        /s/
     Lawrence J. O’Neill _____
17                                                     UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER TO SEAL
     DOCUMENTS 19, 20, 21, 23, 24, 25 AND 26 OF THE CLERK’S DOCKET                   2
